161 S.W.3d 14 (2004)
In re Charles L. GRABLE, Relator.
No. 14-04-00515-CV.
Court of Appeals of Texas, Fourteenth District, Houston.
June 17, 2004.
Charles Lee Grable, Fort Stockton, pro se.
Panel consists of Justices FOWLER, EDELMAN, and SEYMORE.

OPINION
PER CURIAM.
On May 24, 2004, Relator, Charles L. Grable, filed a petition for writ of mandamus. See TEX.R.APP. P. 52.1. Relator also filed a request for injunctive relief.
Relator complains that the State of Texas failed to perform a ministerial duty of informing the trial court the circumstances under which relator was induced to plead guilty. Thus, relator seeks to compel the State to perform this alleged duty. Under section 22.221 of the Government Code, this Court does not have the power to issue a writ against a party other than a judge unless a writ is necessary to enforce our jurisdiction. TEX. GOV'T CODE ANN. § 22.221(a) (Vernon 2004).
Accordingly, the petition for writ of mandamus and the request for injunctive relief are denied.